Citation Nr: 9908147	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease with aortic valve replacement, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for residuals of mini-
strokes including intermittent blindness, loss of strength on 
the left side, and vertigo, or for compensation under the 
provisions of 38 U.S.C.A. § 1151.  

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.

4.  Entitlement to service connection for hypothyroidism 
secondary to rheumatic heart disease with aortic valve 
replacement, or for compensation under the provisions of 
38 U.S.C.A. § 1151.  

5.  Entitlement to service connection for erectile 
dysfunction secondary to rheumatic heart disease with aortic 
valve replacement, or for compensation under the provisions 
of 38 U.S.C.A. § 1151.  

6.  Entitlement to service connection for arthritis of the 
back and neck secondary to rheumatic heart disease with 
aortic valve replacement, or for compensation under the 
provisions of 38 U.S.C.A. § 1151.  

7.  Whether the claim for service connection for anemia is 
well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the benefits sought on appeal.  In February 
1997, the veteran submitted a claim for depression as 
secondary to rheumatic heart disease with aortic valve 
replacement.  The RO denied this claim in April 1997, but the 
veteran did not address the issue in his July 1997 
substantive appeal.  During his July 1998 video hearing, 
however, he submitted relevant testimony.  The Board 
accordingly refers the issue to the RO for appropriate 
development.  

The Board remanded this case in August 1955 and July 1996 for 
further development.  In September 1993 and July 1998, the 
veteran offered testimony before the Board.  The issues 
concerning an increased evaluation for rheumatic heart 
disease with aortic valve replacement, a total evaluation 
based on individual unemployability due to service-connected 
disabilities, and for residuals of mini-strokes, including 
intermittent blindness, loss of strength on the left side, 
and vertigo, or for compensation under the provisions of 
38 U.S.C.A. § 1151, are remanded for further development.  


FINDINGS OF FACT

1.  The claim for service connection for hypothyroidism, 
secondary to rheumatic heart disease with aortic valve 
replacement, is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  There is no evidence of record that the veteran's 
hypothyroidism resulted from injury suffered as a result of 
VA training, hospitalization, medical or surgical treatment, 
or examination.  

3.  The claim for service connection for erectile 
dysfunction, secondary to rheumatic heart disease with aortic 
valve replacement, is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

4.  There is no evidence of record that the veteran's 
erectile dysfunction resulted from injury suffered as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination.  

5.  The claim for service connection for arthritis of the 
back and neck, secondary to rheumatic heart disease with 
aortic valve replacement, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

6.  There is no evidence of record that the veteran's 
arthritis of the back and neck resulted from injury suffered 
as a result of VA training, hospitalization, medical or 
surgical treatment, or examination.  

7.  The claim for service connection for anemia is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
hypothyroidism, secondary to rheumatic heart disease with 
aortic valve replacement.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A well-grounded claim for benefits pursuant to 
38 U.S.C.A. § 1151 for hypothyroidism, claimed as due to 
rheumatic heart disease with aortic valve replacement, has 
not been submitted.  38 U.S.C.A. § 1151, 5107(a) (West 1991 & 
Supp. 1998).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for erectile 
dysfunction, secondary to rheumatic heart disease with aortic 
valve replacement.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  A well-grounded claim for benefits pursuant to 
38 U.S.C.A. § 1151 for erectile dysfunction, claimed as due 
to rheumatic heart disease with aortic valve replacement, has 
not been submitted.  38 U.S.C.A. § 1151, 5107(a) (West 1991 & 
Supp. 1997).  

5.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthritis of 
the back and neck, secondary to rheumatic heart disease with 
aortic valve replacement.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  A well- grounded claim for benefits pursuant to 
38 U.S.C.A. § 1151 for arthritis of the back and neck, 
claimed as due to rheumatic heart disease with aortic valve 
replacement, has not been submitted.  38 U.S.C.A. § 1151, 
5107(a) (West 1991 & Supp. 1997).  

7.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for anemia.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These claims are not well grounded, either as service 
connection claims or as 38 U.S.C.A. § 1151 claims.  Service 
connection may be granted for diseases or injuries incurred 
or aggravated while in active service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for secondary service connection is 
well grounded, there must be medical evidence of a current 
disability and credible, i.e., satisfactory, evidence that 
his service-connected disorder caused his current disability.  
Credible evidence as to causation generally requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

If the claim is under 38 U.S.C.A. § 1151, the evidence  must 
show both injury or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or as a 
result of having submitted to an examination, as well as 
additional disability resulting from that such injury or 
aggravation.  If the injury were not the result of such 
veteran's own willful misconduct, then disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  

VA regulation 38 C.F.R. § 3.358 (1998), provides, generally, 
in pertinent part, that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  In determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the procedures were 
authorized.  

In regard to causation, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease, injury, or aggravation, and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  

I.  Service Connection for Hypothyroidism Secondary to 
Rheumatic Heart Disease with Aortic Valve Replacement, or for 
Compensation under the Provisions of 38 U.S.C.A. § 1151  

The veteran has long-standing heart disease dating from 
childhood.  Service medical records in December 1959 indicate 
that he had had rheumatic fever and rheumatic pericarditis at 
the age of six.  He recovered and was asymptomatic and had no 
difficulty in service until August 1959, when he was found to 
have aortic diastolic murmur with radiation into the neck and 
along the left sternal border.  

Following his discharge, he experienced no problems until 
July 1991, when he collapsed while jogging.  He was taken to 
a VA hospital where examination revealed a systolic ejection 
murmur heard best in the aortic area and a diastolic murmur 
at the lower left sternal border .  An echocardiogram 
revealed left ventricular hypertrophy with normal left 
ventricular function, calcific aortic stenosis (moderate) 
with mild aortic regurgitation.  Cardiac catheterization 
showed normal coronary arterial flow with critical aortic 
stenosis.  The veteran was transferred to a VA medical 
center, where he underwent a St. Jude's aortic valve 
replacement.   He was begun on Coumadin on postoperative day 
two.  

As to the issue of service connection for hypothyroidism, the 
veteran testified at his 1998 hearing that he read a book by 
a doctor in New Orleans, who stated that chest or heart 
surgery often affects the thyroid.  He had talked to his 
doctor about this.  She took tests and put him on 
Levothyroxine.  He believes that this hypothyroidism was 
caused either by his heart disability or by the aortic valve 
replacement, as he had not it before the operation.  

A VA outpatient clinical report in September 1993 noted a 
history of underactive thyroid, for which medication had been 
prescribed three months earlier.  The veteran denied any neck 
surgery or radiation.  On examination, the thyroid gland was 
not enlarged, and there was no cervical adenopathy.  The 
assessment was early hypothyroidism.  Thyroid ultrasound in 
November 1993 was negative. 

A February 1996 VA disability evaluation examination noted a 
history of aortic valve replacement for rheumatic heart 
disease in 1991 and mild hypothyroidism, with maintenance on 
Levothyroxine three capsules daily since 1994.  The veteran 
complained of fatigability and stated that he required as 
many as two naps daily.  He had noted no improvement in his 
symptoms despite treatment with Levothyroxine.  Objective 
findings noted that the thyroid was not enlarged; there were 
none of the physical stigmata of hypothyroidism; the Achilles 
tendon reflexes were brisk; and there was no evidence of 
myxedema.  Thyroid function tests were within normal limits.  
The veteran had no gastrointestinal complaints, but did 
report some difficulty with recent memory.  The disease was 
stated to be in remission.  The diagnosis was history of 
hypothyroidism, treated and controlled.  

A March 1997 addendum to the 1996 compensation and pension 
examinations stated that hypothyroidism was not related to 
the veteran's heart disease.  

The Board notes that the medical evidence finds no causation 
between the veteran's heart disorder and hypothyroidism.  
Accordingly, the claim for secondary service connection for 
hypothyroidism must be denied.  

As to the veteran's 38 U.S.C.A. § 1151 claim for 
hypothyroidism, there is no evidence that the disorder, first 
noted in June 1993, bears any relationship to aortic valve 
replacement in 1991.  Although it may be true that he did not 
have the disorder prior to his surgery, neither did he have 
it immediately following the surgery; the disorder appeared 
about 2 years later.  Moreover, there is no medical opinion 
that the surgery actually caused the hypothyroidism.  
Although the veteran claims that a medical reference suggests 
a relationship between chest surgery and hypothyroidism, this 
evidence, which is hearsay, also is not based on the 
particular facts of this case. In view of the fact that the 
medical evidence does not show a causal relationship between 
the aortic valve replacement and hypothyroidism, this claim 
must be denied.  

II.  Service Connection for Erectile Dysfunction Secondary to 
Rheumatic Heart Disease with Aortic Valve Replacement, or for 
Compensation under the Provisions of 38 U.S.C.A. § 1151  

The veteran contends that from the time of his 1991 surgery 
to the present, he has had an erectile dysfunction.  He has 
been offered prosthetic devices, but these have not been 
effective.  Although his doctors have been unable to 
attribute a cause to the disorder, the veteran believes that 
it is related to lower blood pressure due to the fact that 
the replaced valve is underfunctioning and leaks.  A January 
1996 outpatient clinic report, however, noted that the 
veteran was experiencing early-morning erections again.  

A February 1996 VA disability evaluation examination noted a 
medical history as reported by the veteran of the onset of 
erectile dysfunction in the immediate postoperative period.  
He stated that his libido was within normal limits.  His 
genitourinary history was otherwise negative.  Examination 
found the genitalia and prostate within normal limits.  
Laboratory tests did not show any abnormal findings.  The 
impression was erectile dysfunction, probably neurovascular 
in etiology.  A VA neurological examination in March 1996 was 
negative, although the examiner did not specifically refer to 
erectile dysfunction.  

An addendum to the February-March VA examinations noted that 
the veteran's erectile dysfunction bore no relationship to 
his heart disorder.  In addition, medical records do not 
attribute erectile dysfunction to the heart disorder.  
Accordingly, since medical evidence finds no causation 
between the veteran's heart disorder and erectile 
dysfunction, the claim for secondary service connection must 
be denied.  

In considering this claim under 38 U.S.C.A. § 1151, the same 
argument holds true.  The veteran has presented no evidence 
to show that erectile dysfunction, if still extant, bears any 
relationship to aortic valve replacement.  No physicians on 
record have associated the two disorders; in fact, one 
physician has expressly stated that the disorders are 
unrelated.  Therefore, without competent medical evidence to 
show that erectile dysfunction results from VA treatment or 
VA surgery and not from some other coexistent cause, the 
claim must be denied.  

III.  Service Connection for Arthritis of the Back and Neck 
Secondary to Rheumatic Heart Disease with Aortic Valve 
Replacement, or for Compensation under the Provisions of 
38 U.S.C.A. § 1151.  

The veteran contends that he currently has arthritis of the 
back and neck and that this disorder is secondarily related 
to his heart disorder or is an unfortunate result of his 1991 
surgery.  

A VA cardiology examination in October 1995 noted a medical 
history of rheumatic fever as a child and aortic valve 
replacement in 1991.  The veteran complained of a lack of 
stamina, pain in his shoulder blade, and soreness all over 
his body.  He was not examined for orthopedic disorders at 
this time.  

A VA orthopedic examination in February 1996 noted that the 
veteran had associated numerous disabilities secondary to his 
heart disorder.  This examination was requested because of 
the veteran's complaint of pain in his shoulder blades since 
his surgery, specifically in the interscapular region 
extending up to the base of the neck.  He described the pain 
as rather constant, but varying in severity, although he was 
uncertain as to what caused the pain to worsen.  Most of the 
pain seemed to be at the area at the base of the neck over 
the area of the cervical thoracic junction.  He also 
complained of intermittent numbness and tingling of both 
upper extremities and occasionally a feeling of dizziness and 
some loss of vision with cervical extension.  The examiner 
noted that the veteran moved about the room with an 
unremarkable gait pattern.  He found no tenderness to 
palpation about the neck.  The veteran was able to stand 
erect, with no evidence of spasm or tenderness over the upper 
back region, but had some mild increase in discomfort on 
extremes of motion.  Reports of x-rays revealed degenerative 
arthritis and probable disc disease at the C5-6 and C6-7 
levels.  The examiner opined that the veteran's neck and back 
complaints were more likely than not to be related to 
degenerative changes of the neck and back region, as opposed 
to residuals of his heart operation.  

Accordingly, since medical evidence finds no causation 
between the veteran's heart disorder and arthritis of the 
neck and back, this claim for secondary service connection 
must also be denied.  

In considering this claim under 38 U.S.C.A. § 1151, there is 
again no evidence that aortic valve replacement bore any 
relationship to arthritis of the neck and back.  Although the 
veteran has stated that he experienced pain in his shoulders 
shortly after surgery, recent medical examination, including 
x-rays, has noted degenerative changes in his back and neck, 
which appear to have been coexistent with surgery.  There is 
no competent medical evidence, however, that the surgery 
caused his arthritis.  To the contrary, the orthopedic 
examiner found that his pain was more likely than not to be 
related to degenerative changes and not to aortic valve 
replacement.  Therefore, the claim for compensation under 
38 U.S.C.A. § 1151 must be denied.  

IV.  Whether the Claim for Service Connection for Anemia is 
Well Grounded 

In August 1991, two weeks after his aortic valve replacement, 
the veteran was admitted to a VA hospital with complaints of 
weakness and worsening dyspnea on exertion since his surgery.  
He stated that his weakness was more on the left than the 
right, but denied any numbness.  He also complained of fever 
and night sweats since the operation.  Physical examination 
revealed that he was well-developed and well nourished, and 
in no respiratory distress.  He was alert and oriented.  The 
examination was generally within the normal limits.  He had 
been admitted and evaluated for anemia.  Iron studies showed 
either an iron deficiency anemia most likely secondary to 
blood loss during surgery or the anemia of chronic disease.  
Hematologists believed that, in all likelihood, the anemia 
was due to blood loss during aortic valve replacement.  His 
hematocrit had remained stable throughout his hospitalization 
and was rising at discharge.  It was felt that, with 
treatment, his anemia would most likely correct itself over 
time.  

A February 1996 VA examination for hematologic disorders 
noted that, following the surgical procedure in 1991, the 
veteran had had a transient problem with anemia.  This was 
treated with supplemental iron and had apparently resolved.  
A CBC done in September of 1994 had been completely within 
normal limits.  The veteran had no subjective complaints.  
Objective examination revealed no pallor or other physical 
signs suggestive of anemia.  The diagnosis was history of 
anemia in the immediate post operative period, treated, 
resolved.  

Competent medical evidence clearly shows that the veteran 
does not currently have anemia.  A valid claim cannot be 
established without proof of a current disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claim for service connection for anemia is not well grounded.  

The Board recognizes that the RO denied all of the veteran's 
claims except the claim for service connection for anemia on 
the merits, whereas the Board has concluded that the claims 
are not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Entitlement to service connection for hypothyroidism 
secondary to rheumatic heart disease with aortic valve 
replacement is denied, or for compensation under the 
provisions of 38 U.S.C.A. § 1151 is denied.  

Entitlement to service connection for erectile dysfunction 
secondary to rheumatic heart disease with aortic valve 
replacement, or for compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Entitlement to service connection for arthritis of the back 
and neck secondary to rheumatic heart disease with aortic 
valve replacement, or for compensation under the provisions 
of 38 U.S.C.A. § 1151 is denied.  

Entitlement to service connection for anemia is denied as not 
well grounded.  


REMAND

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were revised, effective 
January 1998.  Where a law or a regulation changes after a 
claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  Therefore, 
the claim for an increased evaluation for rheumatic heart 
disease with aortic valve replacement must be evaluated under 
both the old and new criteria in order to determine which 
version is most favorable to the veteran.  

In this respect, the new regulations evaluate heart disease 
in terms of metabolic equivalents (METs), or the energy cost 
of standing quietly at rest, which represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute, usually determined by laboratory exercise testing.  
Since the veteran has not previously been evaluated under 
these criteria, another medical examination is required.   

The Board points out additionally that the claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
inextricably intertwined with the increased rating claim for 
rheumatic heart disease with aortic valve replacement.  Since 
the veteran does not presently meet the percentage 
requirements for a total disability rating, any potential 
increase in ratings as to service-connected disabilities may 
bear significantly on a Board decision as to a TDIU claim.  A 
TDIU rating claim predicated on particular service-connected 
conditions is inextricably intertwined with a rating increase 
claim regarding the same condition.  Parker v. Brown, 7 Vet. 
App. 116, 118-19 (1994). 

It is also necessary to remand the issue for service 
connection for residuals of mini-strokes, including 
intermittent blindness, loss of strength on the left side, 
and vertigo.  In a letter to his service representative dated 
in February 1993, the veteran stated that two or three missed 
doses of Coumadin resulted in mini-strokes due to the 
breaking-off of blood clots from the heart valve.  From a 
review of the medical evidence, it is not entirely clear 
whether the veteran has had transient ischemic attacks and, 
if so, whether the episodes were related to his cardiac 
disorder.  A VA neurological examiner in March 1996 
recommended carotid and ventebral studies.  These tests were 
accomplished in February 1997, and the results were normal.  
The examining cardiologist should provide an opinion as to 
whether the veteran shows evidence of prior transient 
ischemic attacks, and, if so, whether it is as likely as not 
that the clots were associated with his heart disability, to 
include the aortic valve replacement.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any additional 
VA outpatient clinical records relative 
to the veteran's heart disorder, together 
with any records pertaining to the 
transient ischemic attacks.  These should 
be incorporated with the claims file.  

2.  The veteran should be afforded a VA 
special cardiology examination to 
determine the current nature and severity 
of his rheumatic heart disease with 
aortic valve replacement.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  As per the new 
regulations, the examiner is requested to 
evaluate the veteran's heart disorder in 
terms of metabolic equivalents (METs), or 
the energy cost of standing quietly at 
rest, representing an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  The examiner is also 
requested to provide an opinion as to 
whether the veteran may have had 
transient ischemic attacks, and, if so, 
as to the likelihood that these attacks 
were related to his cardiac disorder, to 
include the aortic valve replacement 
and/or treatment with Coumadin.  The 
examiner is requested to provide a 
rationale for all opinions furnished.  
The veteran's claims file must be made 
available to the examiner for a complete 
study of the case in connection with the 
evaluation.  

3.  When the above development is 
accomplished, the RO should evaluate the 
veteran's rheumatic heart disease with 
aortic valve replacement under the new 
regulations.  Based on new evidence 
submitted, the RO should re-evaluate the 
issues concerning service connection for 
residuals of mini-strokes and a total 
rating based on individual 
unemployability.  

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 16 -


